DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II and Specie 3, fig. 7, which claims 1, 7-9, 17 and 19-20 encompass in the reply filed on 03/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. 20200194534.

    PNG
    media_image1.png
    715
    519
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    802
    media_image2.png
    Greyscale

Regarding claim 1, figs. 1 and 5 Park discloses a display panel, comprising a display area (DA II-II′) and a frame area located at a side of the display area, wherein 
the frame area comprises a transition area (I-I′ to 130) close to the display area DA and an outer edge area (area beyond 130) remote from the display area, 
the transition area of the display panel is of a structure comprising a base structure layer 100, an insulating layer 111 disposed on the base structure layer, a construction structure (120 and 118 and 3 elements on top of 118 between 140h) disposed on the insulating layer, and a first inorganic encapsulation layer 410 and an organic encapsulation layer 420 sequentially disposed on the construction structure, and 
the first inorganic encapsulation layer has a concave-convex structure in the transition area.


the display panel comprises a display area and a frame area located at a side of the display area (see rejection of claim 1 above), 
the frame area comprises a transition area close to the display area and an outer edge area remote from the display area (see rejection of claim 1 above), 
the transition area of the display panel is of a structure comprising a base structure layer, an insulating layer disposed on the base structure layer, a construction structure disposed on the insulating layer, and a first inorganic encapsulation layer and an organic encapsulation layer sequentially disposed on the construction structure (see rejection of claim 1 above), and 
the first inorganic encapsulation layer has a concave-convex structure in the transition area (see rejection of claim 1 above).

Regarding claims 7 and 19, fig. 5 of Park discloses wherein the construction structure comprises a first structure layer 123a disposed on the insulating layer and a second structure layer 123b disposed on a side of the first structure layer away from the insulating layer, a side of the first structure layer facing the first inorganic encapsulation layer has a planarized surface (top surface), the second structure layer comprises a columnar body (fig. 5 shows a columnar body), and the first inorganic encapsulation layer has a concave-convex structure.

Regarding claim 8, fig. 5 of Park discloses wherein the display area of the display panel is of a structure comprising a base structure layer 100, a driving structure layer T1 disposed on the base structure layer, a planarization layer 118 disposed on the driving structure layer, and a pixel definition 

Regarding claims 9 and 20, fig. 5 of Park discloses wherein the construction structure comprises a second structure layer disposed on the insulating layer, the second structure layer comprises multiple columnar bodies (see those 3 elements on top of 118) which are sequentially disposed at intervals, the first inorganic encapsulation layer has a concave-convex structure, the display area of the display panel is of a structure comprising a base structure layer 100, a driving structure layer T1 disposed on the base structure layer, a planarization layer 118 disposed on the driving structure layer, and a pixel definition layer 119 disposed on the planarization layer, and the second structure layer is disposed on a same layer as the pixel definition layer.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829